COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:      Kevin Dewayne Ward v. The State of Texas

Appellate case number:    01-11-01015-CR

Trial court case number: 1778267

Trial court:              County Criminal Court at Law No. 8 of Harris County, Texas

        An order appointing appellate counsel for appellant has been filed in a special clerk’s
record with the Clerk of this Court. The reporter’s record in the underlying case has also been
filed with the Clerk of this Court. Therefore, we order the appeal reinstated.
       The Clerk of this Court is directed to enter Frances Bourliot in the Court’s records as
appellant’s counsel on appeal.
        The clerk’s record and reporter’s record have been filed in this Court. Appellant’s brief
is due 30 days from the date of this order, see TEX. R. APP. P. 38.6(a), unless a proper motion to
extend time to file the brief is filed. See TEX. R. APP. P. 38.6(d). Appellee’s brief will be due 30
days from the date appellant’s brief is filed. See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.

Judge’s signature: /s/Justice Massengale
                   Acting individually      Acting for the Court


Date: September 4, 2012